EXHIBIT23.3 CONSENT OF ENGINEER I hereby consent to references to my name under the heading “Description of the Business — Mineral Reserves and Resources” and all other references to my name included or incorporated by reference in: (i) Teck Resources Limited’s Annual Report on Form 40-F for the year ended December 31, 2013; (ii) Teck Resources Limited’s registration statements on Form S-8 (File Nos. 333-140184 and 333-170840); and (iii) the incorporation by reference in the registration statement on Form F-10 of Teck Resources Limited (File No. 333-182478) and of Teck Metals Ltd. (File No. 333-182478-01), filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended as applicable. Sincerely, /s/ Marco Maulen Name:Marco Maulen Title:MAusIMM (CP) Lima, Peru March 10, 2014
